Allow me first to congratulate
the President and wish him every success in carrying out
his responsible task. The delegation of Poland will do its
best to assist him in his important functions.
I also pay tribute to the outgoing President,
Mr. Hennadiy Udovenko, an eminent statesman from
Ukraine, a country with which we have developed good-
neighbourly ties of friendship and cooperation, for his
excellent guidance of the work of the Assembly during its
fifty-second session.
I would also like to assure the Secretary-General,
Mr. Kofi Annan, not only of our respect and admiration,
but also of our continued support for his tireless efforts to
make the United Nations live up to the expectations of
the twenty-first century and to the ideals set out in the
Charter.
We have a saying in Poland that is variously
attributed to the Chinese or to the Jews — two nations
well steeped in suffering and in wisdom:
“Unfortunate one, you shall live to see your dreams
satisfied.”
And I, indeed, have come to experience the full measure
of that truth. Ten years ago a dissident, I could barely
even dream that I would be at the helm of my free
nation?s foreign affairs, and in that role preside over the
Organization for Security and Cooperation in Europe
(OSCE), an organization which spans three continents in
its attempt to promote security and cooperation in a
conflict-torn world.
And yet those 10 years ago, had I imagined that
such a future were possible I would probably have
believed that a man in my position could indeed help
change the world, make it a better, safer place. Like so
many of us present here in this Hall, I had to learn the
bitter lessons of the limitations of power. These lessons
should indeed teach us humility, but not serve as an alibi
for not assuming our obligations.
The world today is a better and safer place than it
was 10 years ago, before the fall of the Berlin Wall. For
all the needless suffering, the agony of hunger, the
scourge of ethnic hatred and war, the shame of
underdevelopment, the evil of oppression that human
beings had to endure in so many places on the face of the
planet — these are less than a decade ago. And even now
the perpetrators attempt to conceal their doings, to show
it is not so, and more, that suffering is contentment, war
is peace, and oppression is liberty. Hypocrisy, as we all
know, is a compliment sin pays to virtue.
The world is a better place because time and time
again evil has been avoided, circumscribed or reduced
thanks to preventive action taken by concerned States.
This action could be something as simple as sending food
20


where there is none, or as complicated as over a dozen
nations pooling their military resources to prevent a new
outbreak of ethnic hatred in Bosnia, and helping to rebuild
that devastated nation.
The world will never be the same. The world economy
is currently confronted with the biggest financial challenge
in a half century. We note the increasing interest on the
part of politicians as well as economists in market
intervention and capital controls. Obviously, a serious
situation may indeed call for desperate remedies, but the
really serious risk to the world economy seems to lie in a
retreat from free market ideals and principles.
Actions to limit the spread of weapons of mass
destruction are an evident reflection of efforts made to
consolidate peace and international security. Systematic
progress in the field of nuclear disarmament, apart from
important American-Russian and American-Chinese
agreements, could become even more notable if the
Parliament of the Russian Federation, heeding the appeals
by the international community, ratified the START II
agreements. We expect and hope that the indispensable
decision will be taken in Moscow with no further delay.
We welcome the decision of the Geneva Conference
on Disarmament to enter negotiations on a treaty banning
the production of fissile material for nuclear weapons and
other nuclear weapons and other nuclear explosive devices.
This is a significant and indispensable step for the further
consolidation of the global regime of non-proliferation of
nuclear weapons.
At the same time, we witness with concern and regret
the developments in South Asia that are so dangerous to
peace and international security. Although we do not
question the right of any nation to sovereign decisions on
issues concerning its national security interests, nothing, in
our opinion, justifies acceptance of the nuclear option. The
choice of the road of nuclear armaments by India and
Pakistan comes as a blow to the ideals personified by
Mahatma Gandhi.
Together with the entire international community, we
address to the leaders of India and Pakistan an appeal to
refrain from any actions that could make the situation
worse in the Indian subcontinent and to join, immediately
and unconditionally, the Comprehensive Nuclear-Test-Ban
Treaty (CTBT).
The sixteenth-century Polish humanist Jakub Przyluski
wrote:
“Since man is ... more inclined to live in society
than bees, ants or cranes, an isolated life is a thing
most contrary to human nature. Man could then
neither suffice to himself, nor come to the rescue of
others... And since nature has established some kind
of affinity between us, and the same definition
encompasses all humankind, we are to consider it
vile if man threatens man.”
We, indeed, consider it vile if man threatens man.
But it is in our nature, or at least in our better nature, to
come to the rescue of others, the more so if by making
others more secure, our own security is enhanced.
Furthermore, neighbours usually know best the nature of
the problems affecting the neighbourhood; they are
therefore best placed to try to resolve them. That is why
the concept of collective security is becoming so
increasingly important and popular. But we must all learn
this if this Organization is to successfully negotiate the
transition into the twenty-first century. The United
Nations has grown beyond the hopes and expectations —
indeed, beyond control.
Many of its specialized agencies accomplish their
important jobs quietly and efficiently. We have perfect
relations with many of them, especially with the United
Nations Development Programme office in Warsaw.
The Secretary-General is to be praised for his efforts
to make the United Nations a better example of how the
world?s institutions could function, rather than a cartoon
of the way they actually do. But he can do this only with
our support. Also, we can no longer delay the reform of
the Security Council and the General Assembly. I am sure
all of us look towards these changes with some dread,
because knowing how wrong things could have turned
out, we cannot believe that they have been going right
until now. The United Nations is ripe for change.
One of the most pressing issues on the United
Nations reform agenda is the financial crisis. It is true this
crisis is due in great part to the mismanagement of
resources and, at times, excessive spending. But at least
as much can be attributed to the deficit brought about by
some Members? refusal to pay their dues on time. True,
it is in large part because that pressure that a favourable
climate for change emerged within the institution itself.
It has become a truism to say that peacekeeping is
ineffective when there is no peace to keep, and that
peacemaking is impossible if there is no will to sustain
the unavoidable costs. But this does not mean that
21


peacekeeping is ineffective. A wide spectrum of examples,
from Cyprus to Moldova, shows that the contrary is true.
But even in a successful peacekeeping operation we run the
risk that we will not only keep the peace but also preserve
the hatreds, envies and jealousies which were the root
causes of the conflict in the first place. In this sense, each
peacekeeping operation must also be one of peacemaking.
Armed conflicts between States are giving way to
internal conflicts, as in Rwanda and in the former
Yugoslavia. Consequently, the United Nations peacekeeping
forces are being faced, in many cases, with the dilemma of
having to depart from the principle of non-interference in
the internal affairs of the State that is being torn apart by
a civil war. We remain convinced that when a direct threat
is posed to peace and security, the United Nations must be
properly equipped to discharge its role and should not
remain indifferent and ignore human suffering.
Poland is proud of its continuous participation in
United Nations peacekeeping efforts, following our old
tradition of struggle “for freedom, ours and yours”. We are
currently providing the largest contingent of troops involved
in United Nations peacekeeping operations. We are
convinced that the Organization should not allow the
highest price to be paid in terms of the lives of women and
men serving in the field under the United Nations banner.
The security of people in United Nations peacekeeping and
humanitarian operations must be ensured.
My country finds itself at the centre of European
transformation. Our aspirations to join European and trans-
Atlantic political and military structures are in the process
of being satisfied, fulfilling the dreams of a nation long
subject to the cataclysms of European history. But far from
turning our back on our neighbours who as yet remain
outside these structures, we indeed wish to intensify our
cooperation with them. We believe this would be conducive
to a better climate on the continent, and in the best interests
of both our neighbours and our allies.
This is especially true of our cooperation with other
Central European nations. Poland, solidly anchored in
collective security and regional cooperation structures, can
develop in peace and security and substantially contribute
to the development of others. If there ever was a win-win
scenario, this is it.
It would be arrogant and unhelpful if we believed we
could give lessons to others. But we do believe deeply that
our experience of the last decade shows that nations can
move away from authoritarianism, through negotiations —
what we called round-table negotiations — to then
successfully build a democratic system based on the rule
of law, individual freedoms, freedom of economic
enterprise and political democracy. To those, near or far,
who proclaim that theirs will be a different course, based
on the presumed specificity of their culture, history,
customs and circumstance, we say, “Please reconsider. Do
not waste the creative energy of your nations in futile
experiments and grotesque performances.” This will not
work. And time is a resource none can afford to waste.
But at the same time, to those who would say,
“Follow us, for history has proved that we are right”, —
we would like to say that even among friends we can
differ. We do not believe too much in the efficacy of
punishment and sanction. Rather, we expect that nations
need to develop apace. We can but help them on their
way.
This is best seen in the functioning of the
Organization for Security and Cooperation in Europe
(OSCE), which my country has the honour of chairing
this year. It would be hard to imagine a collection of
nations more geographically, historically, economically,
culturally and politically diverse. Assuming the
chairmanship of this organization for 1998, we have faced
important questions and challenges. Can the organization
that is the heritage of the past successfully cope with the
challenges of the future? Is it needed during a period of
both globalization and regionalization, a period of multi-
polarity, when we are striving for the universalization of
the Earth?s civilization? Will it be able to prevent
conflicts and regulate inter-State relations?
The Polish chairmanship started at the moment of
significant changes in the so-called European security
environment: when the Atlantic Alliance decided on its
enlargement; when a conflict erupted in Kosovo,
threatening South-Eastern Europe with destabilization;
when the countries of Central Asia, born from the
territory of the former Union of Soviet Socialist
Republics, signalled their more intensive interest in
joining the current of values that are the foundation of the
OSCE; and when signs of another crisis appeared in
Russia. There arose the question of how to include OSCE
activity in United Nations efforts for peace and security.
We have found constructive and positive answers to
many of those questions. The organization of an all-
inclusive membership of the States of the region, from
Vancouver to Vladivostok, turned out to be necessary to
respond to threats left by the cold war. Two priorities
22


came to the fore: to prevent conflicts by reaching the roots
at their early stage of appearance and to strengthen human
rights and democracy, which the OSCE calls the “human
dimension”. We have also taken up the ambitious challenge
of preparing a European security charter, which would help
to facilitate the functioning of cooperation in security within
the OSCE, and would make it possible for all States,
regardless of their membership in alliances or other
groupings, to participate in the common effort of building
a safe, democratic and united Europe.
We want the OSCE community to have neither centre
nor peripheries, neither more equal nor less equal. In many
cases, as in the conflicts in Kosovo or Tajikistan, the lesson
was bitter. One of the conclusions is that in the
contemporary world, no organization can act alone. The
consolidation of standards of civilizational cooperation
within the OSCE must be coherent with the activity of
other organizations, in this case the United Nations, the
European Union, the North Atlantic Alliance, the Council
of Europe and subregional organizations such as the
Council of the Baltic States.
We need this solidarity. There I wish to comment on
the resolution adopted by the Security Council yesterday
concerning Kosovo. It was an example of unity and
solidarity, and I hope it will send a message to stop the
bloodshed in that region and stop the activities of all those
who are trying to introduce violence, repression and
terrorism there.
The OSCE has been able to engage in preventive
diplomacy. We have done so together; we have
strengthened our collective security together; we have
fielded a host of projects in almost every imaginable sphere
of human collective activity. In all fairness, one has to take
into consideration the conflicts avoided elsewhere in the
Balkans, as well as in Central Asia and in the Caucasus.
We do not proclaim to be a model for others. The
organization itself developed almost by chance, as a
fortuitous assembly of the members of the two cold-war
blocs. But we have been able to manage the transition and
to set standards that we all try to maintain. Maybe other
regions of conflicting interests could use some of our
experience, both the successes and the mistakes.
In the Middle East, we are facing a challenging and
difficult time. Poland is committed to a just, lasting and
comprehensive peace in that region. Therefore, we are
deeply concerned by the stalemate in the peace process, and
we strongly support all efforts to revitalize it, on the basis
of Security Council resolutions, the principles of the
Madrid Conference and the Oslo accords.
In many aspects the world is now a safer and better
place to live in than it was a decade ago. But there are
new threats and dangers. We must deter and defeat
terrorist acts. Poland continues to promote the idea of the
elaboration of the comprehensive convention against
organized crime, which should generate wide and efficient
cooperation between States, since organized transnational
crime cannot be successfully suppressed by any State
alone.
Borderlines are blurred. Ordinary crime blends with
the organized underworld, which in turn intermingles with
the terrorist community, and that in turn finds support and
relief in more than one of the world?s capitals. Drugs and
guns are replacing more conventional currencies as the
universal currency of evil, profits from one serving to
promote the dissemination of the other, in a concerted
assault on human life itself. It is indeed a culture of death
which seems to unite those who put guns and drugs into
the hands of the young and teach them to hate others
because they are of the wrong faith, race or nation. We
cannot counter that evil with the same decisiveness, haste
and cunning. We can, however, continue to support the
alternative: a culture of life, founded on respect for the
individual, his inalienable rights, dignity and freedom. In
terms of everyday reality, this means that the determined
effort of all States is required to implement the basic
conventions guaranteeing these values — to implement
them at home and to refuse to tolerate their violations
abroad.
Of these conventions, perhaps none is more
important than the Universal Declaration of Human
Rights, whose fiftieth anniversary we have been solemnly
celebrating. And yet, among States whose representatives
have expressed their attachment to that document, not a
few deny their citizens the basic rights the Declaration
guarantees. Obviously, the powerful political interests
which lie behind such behaviour will not bow to simple
declarations, nor will the international democratic
community use force to implement its values.
It is our deep conviction that we should continuously
adapt United Nations human rights machinery to present
and future developments in this area. The biggest
challenge we have been facing over recent years is the
violation of human rights in the context of armed
conflicts and tensions of a domestic or civil character. For
years the international community has not been able to
23


cope with this problem, although in the meantime the
United Nations has developed a significant peacekeeping
capacity. It is only after the traumatic experience in the
former Yugoslavia and in the Great Lakes region that the
approach has changed.
“No man is an island”; no State is an island.
Connected, as the Polish writer whom I quoted said, by a
common definition of our humanity, we cannot help but try
to implement the noblest goal, incarnate in the name of this
Organization: the Nations United, in our common humanity,
our planet and our future.














